Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5, 8-14 are currently pending.
 
Response to Amendment
The amendment filed on 02/05/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 11/05/2020
 All the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeira (PG pub 20080223428), and further in view of Emiliani et al (PG Pub 20070059545).
Regarding claim 1, 5, 8, 14, Zeira teaches a solar cell being provided on a substrate where the solar cell comprising at least one PV element, the substrate would be labels which is considered to be a backsheet  [para 31]
Zeira teaches the backsheet being labels, but Zeira does not teach the backsheet having polypropylene composition as claimed.
Emiliani et al teaches a multilayer propylene film which is used in label application comprising comprises a heterophasic copolymer of propylenewhich comprises, a polypropylene matrix component and an elastomeric propylene copolymer component (EPR) which is dispersed in said polypropylene matrix, and wherein the polypropylene polymer composition 
It would have been obvious  to one of ordinary skill in the art at the time the invention was filed to modify the backsheet  of Zeira to be made of the same material of Emiliani et al for stiffness, low curl, and good thermal stability [para 1]. Also, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
As for combination, the he layer comprising the polypropylene composition is a layer of a backsheet element

Regarding claim 2, since modified Zeira teaches the polypropylene composition as claimed, the polypropylene composition is considered to have a flexural modulus of at least 900 MPa. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2USPQ F.2d 1647 (1987).
Regarding claim 3, since modified Zeira teaches the polypropylene composition with claimed limitation as recited in claim 1, 4 and 5, 8, the polypropylene composition is considered to have the melting temperature of 158 to 170C. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2USPQ F.2d 1647 (1987).


Regarding claim 4, modified Zeira teaches the backsheet comprising a polypropylene comonomer being selected from ethylene and butylene with the amount of 6wt% [para 14-15].
Regarding claim 9-11, modified Zeira teaches the backsheet comprising multilayer and the layer comprising polypropylenes composition being a layer of multilayer element and a laminated layer of a multilayer element and coextruded layer of a multilayer element [para 55].
Regarding claim 13, modified Zeira teaches the layers of the multilayer backsheet element of PV module being free from fluoride containing polymer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zeira (PG pub 20080223428), and Emiliani et al (PG Pub 20070059545) and further in view of Grestenberger et al (WO2013026745).

Regarding claim 3, modified Zeira teaches the claimed limitation as set forth above, but modified Zeira does not tech the melting temperature of propylene.

Grestenberger et al teach the heteropahsic propylene copolymer has the melting point  of 145 to 168C.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the melting point of  polypropylene composition as taught by modified Zeira to be the same of Grestenberger et al for thermos mechanically  stable.

Alternatively rejection:
Claims 1-5, 8-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Emiliani et al (PG Pub 20070059545) , and further in view of Azumada (PG pub 20130233372)
Regarding claim 1, 5, 8, 14, Emiliani et al teaches a multilayer propylene film which is used in label application or as label film comprising a heterophasic copolymer of propylenewhich comprises, a polypropylene matrix component and an elastomeric propylene copolymer component (EPR) which is dispersed in said polypropylene matrix, and wherein the polypropylene polymer composition has a xylene cold soluble (XCS) fraction in amount of 12-18 wt%, a melt flow rate, MFR2, of 0.6 to 5 g/10 min, and a Vicat softening temperature of 145°C to 155°C and the heterophasic copolymer of propylene (A) has a xylene cold soluble (XCS) fraction in an amount of 12 to 18 wt.% which overlapped the claimed range and a Vicat softening temperature of at least 145 to 155°C [para 14].
Emiliani et al teaches the label film which is considered to be the at least one layer, but Emiliani et al does not teach PV module having at least one PV element.
Azumada teaches a solar cell module being used in signage such as labels or signs [para 98] and includes at least one PV element.

As for combination, the layer comprising the polypropylene composition is a layer of a backsheet element

Regarding claim 2, since modified Emiliani teaches the polypropylene composition as claimed, the polypropylene composition is considered to have a flexural modulus of at least 900 MPa. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2USPQ F.2d 1647 (1987).
Regarding claim 3, since modified Emiliani teaches the polypropylene composition with claimed limitation as recited in claim 1, 4 and 5, 8, the polypropylene composition is considered to have the melting temperature of 158 to 170C. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 


Regarding claim 4, modified Emiliani teaches the backsheet comprising a polypropylene comonomer being selected from ethylene and butylene with the amount of 6wt% [para 14-15].
Regarding claim 9-11, modified Emiliani teaches the backsheet comprising multilayer and the layer comprising polypropylenes composition being a layer of multilayer element and a laminated layer of a multilayer element and coextruded layer of a multilayer element [para 55].
Regarding claim 13, modified Emiliani teaches the layers of the multilayer backsheet element of PV module being free from fluoride containing polymer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Emiliani et al (PG Pub 20070059545) , and Azumada (PG pub 20130233372) and further in view of Grestenberger et al (WO2013026745).

Regarding claim 3, modified Emiliani teaches the claimed limitation as set forth above, but modified Emiliani does not tech the melting temperature of propylene.

Grestenberger et al teach the heteropahsic propylene copolymer has the melting point  of 145 to 168C.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the melting point of polypropylene composition as taught by modified Emiliani to be the same of Grestenberger et al for thermo mechanically stable.
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Zeira does not provide an indication of what properties are needed for a substrate, let alone that the substrate should be a layer comprising polypropylene composition.
The examiner respectfully disagrees. Zeira teaches the backsheet being a lablel and Emiliani et al teaches multilayer propylene film which is used in label application where the multilayer propylene film have the claimed properties. It would have been obvious  to one of ordinary skill in the art at the time the invention was filed to modify the backsheet  of Zeira to be made of the same material of Emiliani et al for stiffness, low curl, and good thermal stability [para 1].
those skilled in the art would recognize that the substrate in Zeira would not be a layer of a backsheet element in a photovoltaic module.
The examiner respectfully disagrees. Zeira teaches the solar cell being applied to the substrate where the substrate is on the back of the solar cell. Thus, the substrate is considered as the backsheet of the solar cell device.
Emiliani et al. do not teach that the disclosed heterophasic propylene copolymers could be used in photovoltaic modules or that they have properties useful for such applications. Moreover, given that Zeira provide no reasoning to use a polypropylene composition as a substrate or provide the required.
The examiner respectfully disagrees. Zeira teaches the solar device comprising the backsheet which is label or used in label application. Emiliani et al teaches Emiliani et al 
Azumada does not provide any information as to what properties are required for a backsheet layer used in the solar cell module, let alone that a backsheet layer should be a polypropylene composition as in claim 1.
The examiner respectfully disagrees. Azumada teaches the solar cell being used in the label or signal application. Emiliani teaches the film being used in the label application where the film having properties as claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar cell module of Azumada to be applied to the label film of Emiliani since Azumada teaches a solar cell module being used in signage such as labels and label film of Emiliani would provide a low curl, stiffness, good die cutting, good thermal stability [para 1].
Emiliani teaches the labels that are an integral part of the container.
The examiner respectfully disagrees. The film of Emiliani is used in the label application and the labels that are integral part of the container is step of the process of the making the label films.
Grestenberger et al does not teach the HECO being used as a backsheet layer in a PV cell.
The examiner respectfully disagrees. Grestenberger et al is only applied to teach the HECO having the claimed melting temperature for thermal stability.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726